This action was originally commenced in the district court of Creek county, Okla., by Ada Tiger, plaintiff in error, plaintiff below, against Joseph F. Frailey and the Roland Oil Company, a corporation, defendants in error, defendants below, to recover the entire interest in lands in Creek county, Okla., described in the petition, together with damages for unlawfully withholding possession thereof.
This cause was tried upon the same evidence as cause No. 16234, Tiger v. Wildman, 116 Okla. 171, 244 P. 29, The issues made up by the pleadings and decisive facts in this case are the same as in the above numbered case, except that only two questions are assigned as error in the brief of attorneys for plaintiff, being the last two propositions decided in the case above referred to, as to the appointment of the guardian without notice, and as to the question of whether the sale was made for 90 per cent. of the appraised value, and as to the names of the defendants in error, the description of the lands, and the values thereof, and the amount of damages claimed by the plaintiff.
Upon said issues, facts, and legal propositions applicable, the decision in the instant case must follow the decision in case No. 16234, supra, and the opinion in that case is adopted as the opinion in this case, and the syllabus of that case, as far as the two propositions decided herein, are concerned, is also adopted, and finding no error in the two propositions involved in the instant case, the judgment of the lower court is in all things affirmed.
By the Court: It is so ordered.